Citation Nr: 0021674	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for memory loss and 
fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to the assignment of a higher disability 
rating for a left knee chondromalacia, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from February 1983 to February 
1986 and from October 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Milwaukee, Wisconsin, which denied 
entitlement to service connection for memory loss and 
fatigue, and granted service connection and assigned a 
noncompensable rating for left knee chondromalacia.  The 
veteran appeals for the initial assignment of a higher 
rating.  The veteran was scheduled for an RO hearing in 
August 1999, but he failed to appear. 

During the pendency of this appeal, a March 1997 RO 
determination increased the veteran's disability rating for 
his left knee chondromalacia to 10 percent disabling, 
effective from the date of receipt of his reopened claim for 
service connection.    Inasmuch as the veteran has continued 
to express dissatisfaction with this rating, has otherwise 
not withdrawn his appeal, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  The veteran had active duty service in the Southwest Asia 
Theater of Operations during the Persian Gulf War. 

2.  The veteran's memory loss and fatigue have been 
attributed to a dysthymia, a diagnosed condition; they are 
not due to an undiagnosed illness, nor are they causally 
related to any incident of active duty.

3.  The veteran's left knee chondromalacia is manifested by 
X-ray evidence of slight subluxation and, as of June 11, 
1998, limitation of extension to 9 degrees after repeated use 
with pain on motion; there is no medical evidence of 
instability, more than slight subluxation, limitation of 
flexion, or any appreciable limitation of extension prior to 
June 11, 1998.

 
CONCLUSIONS OF LAW

1.  Memory loss and fatigue were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for chondromalacia of the left knee with 
subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.§§ 4.1-4.14, 4.71a, Diagnostic Code 
5257 (1999). 

3.  The schedular criteria for a separate 10 percent rating 
for limitation of extension of the left knee due to 
chondromalacia, effective from June 11, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Fatigue and Memory loss

The service medical records (SMRs) are devoid of any 
indication that the veteran complained of, was diagnosed 
with, or treated for, memory loss or fatigue.  

The relevant post-service medical records begin with a May 
1992 VA general medical examination report, which does not 
mention any complaints or findings relevant to the existence 
of memory loss or fatigue.  

A May 1992 VA non-tuberculosis diseases and injuries 
examination report explains that the veteran complained of 
respiratory problems and that he reported slight exposure to 
smoke from burning petroleum while in Iraq.  The veteran did 
not complain of any memory loss or fatigue, nor did the 
examiner record any such signs or symptoms.

An October 1994 VA Persian Gulf War screening report and 
associated examination report, prepared for the purpose of 
entering the veteran into the Persian Gulf War Registry, note 
that, among other things, the veteran complained of fatigue 
and poor memory.  Contemporaneous VA consultation records 
with the neurology and psychiatric clinics provisionally 
diagnosed the veteran with a history of depression, a history 
of memory loss, and a history of chronic fatigue.  An October 
1994 letter to the veteran from a VA physician explaining the 
results of the October 1994 examinations referred to above 
states that "[b]ased upon currently acceptable medical 
principles, there is possible indication that [the] history 
of memory loss . . . [and] history of chronic fatigue . . . 
may be related to hazardous environmental exposures from your 
service in the Persian Gulf itself."

A July 1997 letter from the United States Department of 
Defense to the veteran notified him that based upon where and 
when his unit was located in Iraq during the Persian Gulf 
War, he may have been exposed to low levels of nerve agents.  
It was noted that such low level exposure would be unlikely 
to cause any long-term health problems. 

A July 1998 training evaluation from the veteran's employer 
comments that the veteran had problems remembering, and that 
he did not appear to have his heart in the job.  

A March 1999 VA chronic fatigue syndrome examination report 
recounts the veteran's complaints of memory loss and fatigue.  
The veteran feels he could sleep all day, and does not feel 
rested upon awakening.  He has nevertheless been able to 
maintain a 40-hour a week job, and significant work loss due 
to fatigue was denied.  A general systems examination was 
performed.  The assessment was "[c]hronic fatigue syndrome.  
The veteran does not meet the criteria for [chronic fatigue 
syndrome."  

A March 1999 VA psychiatric examination report included an 
extensive review of the veteran's medical records and 
history.  The veteran complained of fatigue; that he lacked 
energy and that he felt he never got enough sleep.  The 
veteran also complained of memory problems.  Objectively, the 
veteran was described as mildly dysphoric.  The examiner 
administered a full battery of neuropsychological tests.  
Memory testing was average or above, except for confrontation 
naming, which was in the low average range without paraphasic 
errors.  The examiner commented that personality testing 
revealed that the veteran suffers "from a great degree of 
somatic discomfort, pain, and fatigue.  He may have a 
tendency to overreact to physical dysfunction.  The [veteran] 
may resist attempts to explain his symptoms of fatigue and 
other somatic problems in terms of emotional or psychological 
factors."  It was further noted that his personality profile 
shows a "lack of insight and self understanding" on the 
part of the veteran.  The examiner also stated that there 
were "no indices of organic brain dysfunction."  The 
veteran was diagnosed with dysthymic disorder, and that his 
symptoms of hypersomnia, low energy, pervasive fatigue, and 
poor memory are believed to be due to his dysthymic disorder.

The remaining relevant evidence consists of the veteran's 
variously dated written statements, and the written 
statements of the veteran's wife and mother, in which it is 
contended that the veteran has suffered from memory loss and 
fatigue since serving in the Persian Gulf War.

The veteran contends, in essence, that his memory loss and 
fatigue are due to his exposure to hazardous environmental 
toxins from Persian Gulf War.  

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Furthermore, service connection may also be established for a 
veteran who exhibits objective indications of a chronic 
disability resulting from an undiagnosed illness, which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf war, or to 
a degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1999). 

A well-grounded claim for compensation under 38 U.S.C. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

The Board initially finds that the veteran's claims for 
service connection for memory loss and fatigue as due to an 
undiagnosed illness are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a). 

In reviewing the medical evidence in the claims file, the 
Board finds that the veteran's symptoms of memory loss and 
fatigue have been attributed to a diagnosed psychiatric 
condition, a dysthymic disorder.  Although fatigue is 
recognized under 38 C.F.R. § 3.317(b)(1) as a sign or symptom 
for certain disabilities due to an undiagnosed illness 
acquired due to service in the Southwest Area Theater of 
Operations during the Persian Gulf War, the veteran's 
fatigue, memory loss, and other general somatic symptoms, are 
shown by the medical evidence to be causally linked to his 
diagnosed dysthymic disorder.  

There is no medical evidence of a nexus or link between the 
veteran's current memory loss or fatigue, and his period of 
active duty service, to include service in the Southwest Area 
Theater of Operations during the Persian Gulf War.  Although 
a VA physician sent a letter to the veteran stating that his 
symptoms may be related to hazardous environmental exposures 
from Persian Gulf War service, such a statement is 
speculative in nature.  The Board observes that the Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Even affording some weight to the opinion, the 
Board finds that it is  outweighed by the psychiatric opinion 
that the veteran's symptoms are due to a dysthymic disorder, 
as the latter opinion was not speculative in nature.

In variously dated written statements, the veteran, his 
mother, and wife, contend that his memory loss and fatigue, 
are related to service, specifically as a result of his in 
the Southwest Area Theater of Operations during the Persian 
Gulf War, and not to any psychiatric disorder, such as 
dysthymia.  However, being laypersons, they are not competent 
to give an opinion regarding medical causation or diagnosis  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

II.  Left Knee Chondromalacia

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran is appealing 
the original assignments of disability rating following 
awards of service connection, and, as such, the claims for 
the increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disabilities at issue is to be 
considered during the entire period from the initial 
assignments of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the following: the veteran's 
service medical records; VA examination reports, radiology 
reports, and treatment records; private medical records; the 
veteran's written statements; and the lay statements of 
family members.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Pursuant to a March 1995 RO rating decision, the veteran was 
initially service-connected for a left knee chondromalacia 
and assigned a noncompensable disability rating.  As was 
noted previously, the RO rendered a March 1997 determination 
increasing the veteran's disability rating for left knee 
chondromalacia to 10 percent, effective in February 1996.  
This 10 percent disability rating has remained in effect ever 
since.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
C.F.R. § 4.14.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

An October 1994 VA radiology report revealed a normal left 
knee, with no osseous abnormality, joint effusion, or 
degenerative changes.  

A December 1996 VA joints examination report noted that the 
claims folder was not available for review.  The veteran 
complained of increased left knee pain, which becomes 
aggravated when climbing stairs or with prolonged walking or 
standing.  He also complained of weakness and instability 
associated with frequent flare-ups.  Objectively, his gait 
was normal, and there was no effusion, deformity, patellar 
subluxation, or instability.  There was minimal crepitus of 
the left knee, but no objective evidence of pain.  Range of 
motion of the left knee was to 2 degrees of extension and to 
134 degrees of flexion.  Repetitive motion of the left knee 
showed no evidence of fatigability, weakened motion, or 
incoordination.  The examiner recommended only minimal, if 
any, functional limitation on the veteran due to his left 
knee disability.  The diagnosis was left knee chondromalacia 
of the left patella.  An associated VA radiology report of 
the left knee revealed slight lateral subluxation of the left 
patella that could be predisposed chondromalacia; no other 
abnormality was seen. 

An October 1997 VA orthopedic consultation states that the 
veteran was referred to physical therapy for his 
patellofemoral joint problem.  

A June 11, 1998 VA joints examination report notes that 
although the veteran's claims folder was not available for 
review, certain VA records relevant to the veteran's 
disability, including a copy the previous December 1996 
examination report, were reviewed.  The veteran complained 
that his left knee pain had increased, although it is not 
present on a daily basis.  The veteran described that his 
pain comes every other two days, and lasts for about two days 
before subsiding, and that he does have pain after exertion 
or being on his feet at work.  Climbing up and down stairs or 
prolonged walking or standing was also difficult for the 
veteran.  The veteran did not report any episodes of 
instability, giving-way, or locking.  Objectively, the 
veteran displayed a slightly antalgic gait consistent with 
left knee pain and his current complaints.  There was no 
deformity of the left knee or atrophy of the left quadriceps, 
and there were no physical findings consistent with 
constitutional symptoms of inflammatory arthritis.  There was 
objective evidence of pain on active motion only, and 
crepitus was detected when pressure was placed over the left 
patella.  Repetitive range of motion testing was conducted: 
on the first test, extension was to 2 degrees and flexion was 
to 128 degrees; but by the fifth test his range of motion 
diminished significantly to 9 degrees of extension and to 126 
degrees of flexion.  The examiner commented that "[w]hen the 
veteran went through repetitive range of motion there 
appeared to a slight subjective increase in weakness and 
fatigability with repetitive motion but there was no change 
in coordination," as demonstrated by normal heel shin 
testing before and after range of motion testing.  The 
examiner went on to opine that: 

[i]n my medical opinion I would apply some 
functional limitation to this veteran secondary to 
his service[-]connected left knee condition.  A 
contemporaneous VA radiology report of the left 
knee found no significant osseous abnormality.  I 
would limit lifting and carrying to 40 pounds and 
pushing and pulling to 75 pounds.  I would put 
moderate restriction on climbing, balancing, and 
working in high places.  I would put marked 
restriction on kneeling, crouching, squatting, and 
crawling.  I would put a minimal restriction on 
prolonged standing and walking based on today's 
examination as well as a minimal restriction on 
turning (allow the veteran to stand or walk greater 
than two hours as tolerated).  I would put minimal 
restriction on outside work, work in extreme cold 
and work where there are sudden temperature 
changes. I would put mild to moderate restriction 
for work around cluttered and slippery floors as 
well as around moving objects, hazardous equipment 
and explosives.  I would ask the veteran work in a 
well-lit environment secondary to the left knee.  
There is no history or evidence of constitutional 
symptoms secondary to inflammatory arthritis 
secondary to a left knee condition.  There are no 
episodes of dislocation or recurrent subluxation of 
the left knee.  As noted earlier there are no 
flare-ups.  The veteran has not had surgery on the 
left knee since the last compensation and pension 
examination.  

The diagnosis was chondromalacia patella of the left knee, 
with a slight antalgic gait or limp, and pain strictly with 
active range of motion.  A contemporaneous VA radiology 
report of the left knee showed no significant osseous 
abnormalities.

A May 1999 VA treatment record shows that there was crepitus 
in the left knee; the assessment was chondromalacia, left 
knee.

Additional evidence consists of the veteran's variously dated 
written statements, and the written statements of certain 
members of his family, in which it is contended that the 
veteran's left knee disorder is more severe than the current 
10 percent rating reflects. 

The veteran's left knee chondromalacia is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  This Code 
enunciates the guidelines for rating recurrent subluxation, 
lateral instability, or other impairment of the knee, and 
provides for a 30 percent disability rating for severe 
impairment, a 20 percent disability rating for moderate 
impairment, and a 10 percent disability rating for slight 
impairment.  Although the medical record contained no 
clinical findings of subluxation or instability affecting the 
left knee, slight subluxation of the left patella was noted 
in a December 1996 VA radiology report.  However, the current 
10 percent rating takes slight subluxation into account.  
Therefore, there is no basis for a disability rating in 
excess of 10 percent under code 5257.  

There is also medical evidence of limitation of motion of the 
left knee attributable to his service-connected 
chondromalacia.  Specifically, a June 11, 1998 VA 
compensation examination showed that the veteran's left knee 
chondromalacia was manifested by limitation of extension to 9 
degrees after repeated use with pain on motion. Under  
38 C.F.R. § 4.71a, Diagnostic Code 5261, extension limited to 
5 degrees is rated as noncompensable, extension limited to 10 
degrees is rated as 10 percent disabling, and extension 
limited to 15 degrees is rated as 20 percent disabling.  
After repeated range of motion testing during the most recent 
VA compensation examination showed that the veteran's 
extension eventually became limited to 9 degrees.  With 
consideration of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board finds that the 
veteran's left knee disability is productive of limitation of 
extension to a degree that supports a 10 percent rating.  The 
question thus becomes whether the veteran is entitled to a 
separate 10 percent rating for the limitation of knee motion.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case - scarring - warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, at 261. The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id., at 262.

In this case, the medical evidence shows that the veteran's 
left knee chondromalacia is manifested by slight subluxation, 
which satisfies the criteria for a 10 percent rating under 
Code 5257, and limitation of extension of 9 degrees, which 
more nearly approximates a 10 degree limitation (38 C.F.R. 
§ 4.7), which satisfies a 10 percent rating under Code 5261.  
Since limitation of extension of the knee is not duplicative 
of or overlapping with instability or subluxation of the 
knee, a separate 10 percent rating is warranted.  Esteban, 
supra.  As the medical evidence first shows the compensable 
limitation of extension on June 11, 1998, the separate 10 
percent rating in effective from that date.  See Fenderson, 
supra.  There is no medical evidence to show compensable 
limitation of extension or flexion (38 C.F.R. § 4.71a, Code 
5260) prior to that time.  

Thus, the veteran's limitation of extension clearly does not 
meet the 15 degrees of limitation of extension to afford the 
veteran the next higher rating of 20 degrees.  The Board has 
considered the slight subjective increase in weakness and 
fatigue noted on the June 1998 VA examination, along with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, but 
there is no objective medical evidence to show that pain, 
flare-ups of pain, weakness, fatigue, incoordination, or any 
other symptom results in additional functional impairment to 
a degree that would support a rating in excess of 10 percent 
under the range of motion diagnostic codes (5260 and 5261).   

The Board has also considered Diagnostic Codes 5256, 5258, 
5260, and 5262 under 38 C.F.R. § 4.71a, which provide for a 
disability rating in excess of 10 percent for the left knee.  
However, as the veteran does not exhibit ankylosis, semilunar 
dislocation of cartilage with frequent episodes of locking, 
pain, effusion, compensable limitation of flexion, nonunion, 
or malunion, a rating in excess of 10 percent is not 
warranted.

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (1999), but finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." In this regard, the 
Board notes that there has been no showing by the veteran 
that his service-connected left knee disability has resulted 
in marked interference with his employment or necessitated 
frequent periods of hospitalizations.  Therefore, in the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. App. at 
227 (1995).

















ORDER

Service connection for memory loss and fatigue, to include as 
due to an undiagnosed illness is denied.

A disability rating in excess of 10 percent for left knee 
chondromalacia with subluxation is denied.

A separate 10 percent rating for left knee chondromalacia 
with limitation of extension is granted, effective from June 
11, 1998, subject to the law and regulations governing the 
payment of monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



